Case: 13-60790   Document: 00512855653   Page: 1   Date Filed: 12/03/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 13-60790
                            Summary Calendar
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               December 3, 2014
JAMES CURRY, JR.,
                                                                 Lyle W. Cayce
                                                                      Clerk
                                        Plaintiff-Appellant

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS, State of Mississippi; LEE
COUNTY CIRCUIT; MONROE COUNTY CIRCUIT; KATTIE FRY BROWN,
Lieutenant; ALFIYA HOWARD, Nurse; UNKNOWN HINDS, Captain; UNKNOWN
WILLIAM, Captain; UNKNOWN FIELD, Captain; UNKNOWN SUMMERVILLE,
Lieutenant; UNKNOWN NEYLORD, Case Manager; UNKNOWN BURK, Officer;
LONNIE UNKNOWN, Officer; ET AL; UNKNOWN FRANK, Sergeant; UNKNOWN
ARMOR, Sergeant; UNKNOWN BEAMON, Officer; UNKNOWN WINTER, Shift
Lieutenant; UNKNOWN DAVIS, Lieutenant; UNKNOWN ROBERTSON, Officer;
UNKNOWN MORRIS, Officer; CAPTAIN FRAZIER; SERGEANT ANDERSON;
LIEUTENANT MCGEE; CAPTAIN WESLEY; OFFICER SHIELD; LIEUTENANT
THORNTON; JAMES HOLMAN,

                                        Defendants-Appellees


                Appeal from the United States District Court
                  for the Southern District of Mississippi
                           USDC No. 3:13-CV-76


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
     Case: 13-60790      Document: 00512855653         Page: 2    Date Filed: 12/03/2014


                                      No. 13-60790

PER CURIAM: *
       James Curry, Jr., Mississippi prisoner # T5448, filed a 42 U.S.C. § 1983
complaint against the Mississippi Department of Corrections (MDOC) and
numerous MDOC employees, generally challenging the conditions of his
confinement in a MDOC facility in late 2012 and early 2013. The magistrate
judge (MJ) concluded that Curry had failed to exhaust his administrative
remedies with respect to these allegations and dismissed Curry’s complaint
without prejudice. Curry now appeals this ruling. He does not challenge the
MJ’s dismissal of MDOC and other defendants on immunity grounds, and he
does not brief any objection to the MJ’s conclusion that claims against other
defendants were not properly before the court; such arguments are deemed
abandoned. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).
       Although the MJ dismissed Curry’s complaint based on a defendant’s
motion to dismiss, because the MJ took into account documents outside the
pleadings, the motion was converted to a motion for summary judgment. See
Clark v. Tarrant Cnty., Tex., 798 F.2d 736, 745 (5th Cir. 1986). We review a
grant of summary judgment de novo, applying the same standard that was
used by the district court. Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d 752,
754 (5th Cir. 2011). A district court may grant a motion for summary judgment
“if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” FED. R. CIV.
P. 56(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
      Case: 13-60790   Document: 00512855653     Page: 3   Date Filed: 12/03/2014


                                  No. 13-60790

       Curry does not argue that he in fact exhausted his administrative
remedies. Instead, he contends that he was entitled to file in federal court
because prison officials failed to review his grievances in a timely manner. We
have excused the exhaustion requirement if prison officials have ignored or
interfered with an inmate’s pursuit of his administrative remedies.           See
Holloway v. Gunnell, 685 F.2d 150, 154 (5th Cir. 1982). The record reflects
that Curry’s Step One grievances challenging the conditions that he raised in
his § 1983 complaint were returned to him because he failed to comply with
the procedural filing rules. Thus, the defendants did not interfere with his
pursuit of administrative relief; rather, Curry’s litigiousness and failure to
follow the procedural rules for submitting a grievance prevented him from
exhausting. See Jones v. Bock, 549 U.S. 199, 218 (2007). Curry intimates that
one of his grievances, which was rejected as a “multiple complaint,” may have
been misdirected to another inmate. Even if Curry did not receive actual notice
of the rejection of this Step One grievance, prison regulations merely entitled
him to proceed to the “next step” of the grievance process. See Gates v. Cook,
376 F.3d 323, 332 (5th Cir. 2004); Underwood v. Wilson, 151 F.3d 292, 295 (5th
Cir. 1998), overruled by implication on other grounds by Jones, 549 U.S. at 212-
17.   Curry’s conclusional assertion that prison officials refused to turn in
grievances is insufficient to overcome summary judgment. See Carnaby v. City
of Houston, 636 F.3d 183, 187 (5th Cir. 2011). Additionally, to the extent that
Curry has presented evidence that he completed the administrative remedy
process after the filing of his lawsuit, he has not established that he properly
exhausted. See Gonzalez v. Seal, 702 F.3d 785, 787-88 (5th Cir. 2012).
       Because Curry has not established that the MJ erred in rejecting his civil
rights complaint based on his failure to exhaust administrative remedies, the




                                        3
    Case: 13-60790   Document: 00512855653   Page: 4   Date Filed: 12/03/2014


                              No. 13-60790

judgment of the MJ is AFFIRMED. See Jones, 549 U.S. at 218; Nickell, 636
F.3d at 754.




                                    4